Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 with reference to Application Number: 61/414346 filed on 11/16/2010.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 96 – 105 and 108 – 115 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jestrabek-Hart (US 6470886; hereinafter “JH”) in view of Sleeper (US 20060107958)
	Regarding claim 96, JH discloses an interface assembly for gas delivery to an airway of an infant (c. 5: 30 – 35; JH’s headgear is fully capable of being used on an infant), comprising: a user interfacing portion (Fig. 6, mask including strap 11; Examiner notes that, given the breadth of the claims, a number of additional interpretations applicable to the independent claim are discussed throughout the action below; for example, the user interfacing portion may even be considered the strap alone); at least one first releasable connection portion on the interface assembly (4) configured to make a releasable connection with a headgear such that an inward-facing surface of the user interfacing portion faces an outward-facing surface of the headgear for retaining the user interfacing portion in an operative position on the infant (see Fig. 6 showing attachment of the inward facing surface 4 and outward facing surface of the headgear).
	However, JH does not disclose a first breathing tube and a second breathing tube connected to the user interfacing portion and configured to convey gases to or from the infant. Nonetheless, Sleeper discloses a similar user interface for connection to headgear, wherein the interface assembly comprises a first breathing tube and a second breathing tube connected to the user interfacing portion and configured to convey gases to or from the infant (see Fig. 5, 
	97. The interface of claim 96, wherein the user interfacing portion comprises at least one nasal prong or a mask (see Sleeper). 
	98. The interface assembly of claim 96, wherein the at least one first releasable connection portion comprises a pair of first releasable connection portions, each of the pair of first releasable connection portions located on an opposite side of the user interfacing portion from the other (see exemplary Fig. 4d and general teachings in c. 6: 45 – 65). 
	99. The interface assembly of claim 98, wherein each of the pair of first releasable connection portions extends laterally from respective sides of the user interfacing portion to respective positions on the headgear located in front of the infant's ears in use (see Fig. 6; it is noted in an alternative interpretation that the ventilation interface of Sleeper may be considered as the user interface, and the connecting strap 11 of JH as the releasable connection portion). 
100. The interface assembly of claim 99, wherein the first and second breathing tubes extend at least partially along the respective ones of the pair of first releasable connection portions (see for example Fig. 6b of JH in which the breathing tube extends along the first releasable connection portion, and [0027] of Sleeper). 
101. The interface assembly of claim 100, wherein the first and second breathing tubes are independently positionable (see [0027] of Sleeper). 
102. The interface assembly of claim 96, wherein the first breathing tube and the second breathing tube extend laterally from respective sides of the user interfacing portion (see exemplary Fig. 6b in JH, and [0027] of Sleeper; note additional interpretation discussed above).

104. The interface assembly of claim 103, wherein a second part of the two-part releasable connection system is provided by at least one second releasable connection portion of the headgear extending generally about the infant's ears (see Figs. 6 and c. 6: 15 – 30). 
105. The interface assembly of claim 103, wherein the two-part releasable connection system comprises one of a hook and loop fastening system, a snap-dome fastening system, an adhesive fastening system, a magnetic fastening system, a keyhole-protrusion fastening system and a slot-protrusion fastening system (see Figs. 6 and c. 6: 15 – 30). 
108. The interface assembly of claim 96, wherein a width of the at least one first releasable connection portion is greater than a height of the at least one first releasable connection portion (see Figs. 6a, c, and d; note alternative interpretation in which the releasable connection portion is considered the whole strap 11).
109. The interface assembly of claim 96, wherein the at least one first releasable connection portion is integral with and/or overmoulded onto the interface (4 is integral with 11; it is noted that the releasable connection portion may be considered strap 11 and connection portion 150 of Sleeper in an alternative interpretation). 
110. An interface assembly for an infant, the interface assembly comprising: a frame configured to be positioned on the head of the infant in use (headgear of JH); a breathing interface configured to deliver a flow of breathing gases to an airway of the infant, the breathing interface comprising first and second breathing tubes (ventilation interface of Sleeper); and a releasable connection system for releasable connection of the frame with the breathing interface (strap 11 of JH), the releasable connection system having a connected state and a disconnected state, the connected state being in which the breathing interface is attached to the frame with the breathing interface being located outwardly of the frame (see exemplary Fig. 6b 
111. The interface assembly of claim 110, wherein first and second breathing tubes extend laterally from respective sides of the breathing interface (See Fig. 6b, [0027], and arguments above). 
112. The interface assembly of claim 110, wherein the first and second breathing tubes extend at least partially along the releasable connection system (see above). 
113. The interface assembly of claim 110, wherein the first and second breathing tubes are independently positionable (see above). 
114. The interface assembly of claim 110, the releasable connection system comprising a first connecting region located on the breathing interface (Examiner considers the first connecting region as the inward surface of strap 11; note alternative interpretation in which the strap is instead considered part of the breathing interface) and configured to directly engage a second connecting region on an ear loop of the frame by laying across the second connecting region, the second connecting region facing away from the user and the first connecting region facing toward the user in the connected state (see Fig. 6 of JH). 
115. The interface assembly of claim 114, wherein the second connecting region is configured to receive the first connecting region at any position within the second connecting region to limit the application of tension to the infant in the connected state of the breathing interface (see JH, c. 6: 33 – 39, in which the wishes of the user can include the ability to limit the application of tension). 

106 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JH in view of Sleeper, or alternatively JH in view of Sleeper in view of Handke (EP 0747078).
With regard to claim 106, JH in view of Sleeper discloses the interface assembly of claim 96, wherein the at least one first releasable connection portion does not include a pulley strap, a buckle, or elastic portions. JH does not disclose a pulley strap or buckle, and the claims may be read as requiring the absence of only one of the Markush elements. Additionally, the releasable connection portion is element 4, which is not itself elastic.
Alternatively, it is noted that JH discloses that the headgear is made of a non-elastic structure such that the headgear is non-elastically attached to the patient (c. 2: 62 – 67 – c. 3: 1 – 3.)  Handke discloses headgear comprising an ear loop in which connection is made so as to limit the contact forces on the face [0035]. Therefore, according to the teachings of Handke, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap of JH with the otherwise provided non-elastic material for the benefit of firmly holding the patient interface without becoming too tight and causing pain.
With regard to claim 107, JH in view of Sleeper discloses the interface assembly of claim 96, wherein the at least one first releasable connection portion is non-elastic. In a first interpretation, it is noted that the releasable connection portion has been considered as element 4. In a further interpretation considering the connection portion as the strap of JH, it is noted that the strap is non-elastic with respect to clip 23.
Alternatively, it is noted that JH discloses that the headgear is made of a non-elastic structure such that the headgear is non-elastically attached to the patient (c. 2: 62 – 67 – c. 3: 1 – 3.)  Handke discloses headgear comprising an ear loop in which connection is made so as to limit the contact forces on the face [0035]. Therefore, according to the teachings of Handke, it would have been obvious to one of ordinary skill in the art at the time the invention was made to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 96, 110, and dependents therein are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29, and 39 of U.S. Patent No. US 10105508 in view of Sleeper. It is noted that it would have been obvious to one of ordinary skill in the art to modify the claims with Sleeper to comprise the first and second breathing tubes for the motivation described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4915105 – Lee disclosing a ventilation interface
US 8701667 – Ho disclosing a ventilation interface
US 20090188507 – LaCava disclosing a ventilation interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799